To date, appellant has failed to respond to our order to show
                cause or to otherwise demonstrate that this court has jurisdiction to
                consider this appeal. Accordingly, it appears we lack jurisdiction, and we
                              ORDER this appeal DISMISSED.




                                                             GiblAns


                                                                            #41         , J.
                                                            Douglas




                cc: Hon. Brent T. Adams, District Judge
                     Jill I. Greiner, Settlement Judge
                     Tory M. Pankopf
                     Gordon Silver/Reno
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                                           VIO
                        MEM